      Case 4:20-cv-01776 Document 13 Filed on 06/10/20 in TXSD Page 1 of 7
                                                                          United States District Court
                                                                            Southern District of Texas

                                                                               ENTERED
                                                                               June 10, 2020
                       UNITED STATES DISTRICT COURT
                                                                            David J. Bradley, Clerk
                        SOUTHERN DISTRICT OF TEXAS
                            HOUSTON DIVISION

CHARLES ANTHONY AVILA,                    §
                                          §
         Plaintiff,                       §
                                          §
vs.                                       §    CIVIL ACTION NO. H-20-1776
                                          §
L. REYNOLDS, et al.,
                                          §
                                          §
         Defendants.
                                          §



                         MEMORANDUM AND ORDER

       The plaintiff, Charles Anthony Avila (former TDCJ #382871; former BOP

#23771-175), has filed a civil rights complaint under 42 U.S.C. § 1983 against two

parole officials and an officer employed by the Texas Department of Criminal

Justice (“TDCJ”), where Avila was previously confined [Doc. # 1]. Avila recently

filed an amended complaint, which adds claims against TDCJ and former Executive

Director Brad Livingston [Doc. # 7], concerning his former confinement. Because

Avila proceeds in forma pauperis, the Court is required to scrutinize the complaint

and dismiss the case if it determines that the action is frivolous, malicious, fails to

state a claim on which relief may be granted, or seeks monetary relief against a

defendant who is immune from such relief. See 28 U.S.C. § 1915(e)(2)(B). The

Court concludes that this action must be dismissed for reasons set forth below.
     Case 4:20-cv-01776 Document 13 Filed on 06/10/20 in TXSD Page 2 of 7




I.    BACKGROUND

      Avila is a former state and federal prisoner who currently resides in Mission,

Texas [Doc. # 1, at 3]. On January 17, 1980, Avila was convicted of aggravated

robbery with a deadly weapon and sentenced to 30 years’ imprisonment in Navarro

County Case No. 20,916 [[Doc. # 1-1, at 1]. In 2003, Avila was released from TDCJ

on parole [Doc. # 1, at 4]. Avila reports that he complied with all of the terms and

conditions of his parole until 2008, when he left the state of Texas “without

permission” and travelled to Missouri, where he robbed a bank [Id.].

      On September 25, 2009, Avila was convicted following his guilty plea to bank

robbery charges lodged against him in the Eastern District of Missouri, which

sentenced him to serve 120 months in custody of the United States Bureau of Prisons.

See United States v. Avila, Crim. No. 4:08-576-01 (E.D. Mo. Sept. 25, 2009). After

Avila was charged in that case, TDCJ issued a warrant to revoke his parole for

violating the terms and conditions of his supervised release [Doc. # 1-1, at 6]. Avila

presents documents showing that, while he was serving his federal sentence, a

detainer was imposed pursuant to that parole warrant, which was signed by “L.

Reynolds” of the TDCJ Parole Division and Don Keonig of the TDCJ Parole

Division Warrant Section [Doc. # 1-1, at 4-5].

      Avila claims that he was “kidnapped” and returned to TDCJ pursuant to the

detainer [Doc. # 1, at 4], which was executed upon his release from federal prison
                                          2
     Case 4:20-cv-01776 Document 13 Filed on 06/10/20 in TXSD Page 3 of 7




on July 17, 2017 [Doc. # 7, at 2]. When Avila arrived at the Byrd Unit intake facility

in Huntsville, he claims that an officer or employee named “Rosa” wrongfully

destroyed items of his personal property, including a photograph of his mother [Id.].

Avila was released from TDCJ shortly thereafter on August 2, 2017 [Id. at 3].

      Avila contends that his confinement pursuant to the detainer was unauthorized

because the 30-year state court sentence that he received in 1980 expired or was

discharged on January 16, 2010 [Doc. # 7, at 3]. Alleging that he was wrongfully

imprisoned past this date as a result of the detainer imposed by TDCJ parole officials,

Avila has filed this civil rights lawsuit against Reynolds, Koenig, Rosa, TDCJ, and

former Executive Director Livingston, seeking $1,500 for every day that he was held

in custody between January 16, 2010, and the date he was released from TDCJ on

August 2, 2017 [Id.]. He also seeks $20 million in compensatory damages for

“physical and mental anguish” and $1 billion in punitive damages [Id.]. Although

the original complaint is not signed or dated by Avila, it was received for filing in

the Southern District of Texas, McAllen Division, on April 23, 2019 [Doc. # 1, at

8], which transferred the case to the Houston Division on May 21, 2020 [Doc. # 11].

Avila has filed a motion to transfer venue back to the McAllen Division, citing his

indigent status and inability to travel to Houston for any proceedings associated with

this case [Doc. # 12]. Because this case must be dismissed for reasons discussed

further below, Avila’s motion to transfer venue will be denied.
                                          3
      Case 4:20-cv-01776 Document 13 Filed on 06/10/20 in TXSD Page 4 of 7




II.    DISCUSSION

       A.    Wrongful Confinement

       Avila’s primary claim is that he was wrongfully confined after his state court

sentence expired on January 16, 2010, until he was released from TDCJ custody on

August 2, 2017, because of an unauthorized detainer issued by TDCJ parole

officials. As an initial matter, Avila cannot recover monetary damages from TDCJ

because the Eleventh Amendment bars an action in federal court by a citizen of a

state against his or her own state, including a state agency. See Martinez v. Texas

Dep’t of Criminal Justice, 300 F.3d 567, 575 (5th Cir. 2002). Eleventh Amendment

immunity also bars a suit for money damages against TDCJ employees in their

official capacity. See Oliver v. Scott, 276 F.3d 736, 742 (5th Cir. 2002) (citations

omitted); Aguilar v. Texas Dep’t of Criminal Justice, 160 F.3d 1052, 1054 (5th Cir.

1998) (extending immunity to TDCJ officers acting in an official capacity).

       Avila’s claim of wrongful confinement fails for additional reasons. To

recover damages based on allegations of “unconstitutional conviction or

imprisonment, or for other harm caused by actions whose unlawfulness would render

a conviction or sentence invalid, a [civil rights] plaintiff must prove that the

conviction or sentence has been reversed on direct appeal, expunged by executive

order, declared invalid by a state tribunal authorized to make such determinations,

or called into question by a federal court’s issuance of a writ of habeas corpus [under]
                                           4
     Case 4:20-cv-01776 Document 13 Filed on 06/10/20 in TXSD Page 5 of 7




28 U.S.C. § 2254.” Heck v. Humphrey, 512 U.S. 477, 486-87 (1994). A claim for

damages that bears a relationship to a conviction or sentence that has not been so

invalidated is not cognizable under § 1983. Id.

      Avila cannot demonstrate that he was wrongfully confined for the time he

spent in federal prison pursuant to a valid sentence imposed by the Eastern District

of Missouri in 2009, through the time he was released from the Bureau of Prisons

on July 17, 2017. Moreover, to the extent that Avila now attempts to challenge the

validity of his confinement pursuant to the detainer issued by Texas parole officials,

there is no record that Avila ever challenged the detainer or the duration of his parole

before filing his complaint in this case. Absent a showing that his detainer was set

aside or invalidated by a state tribunal or on habeas review before Avila filed his

pending complaint in this case, the rule in Heck precludes any claim for damages.

See Jackson v. Vannoy, 49 F.3d 175, 177 (5th Cir. 1995) (per curiam) (holding that

Heck applies to bar claims that implicate the invalidity of a probation or parole

revocation and those that call into question the fact or duration of parole); Wilson v.

Scott, No. 3:02-cv-344, 2002 WL 1971334, at *3 (N.D. Tex. Aug. 26, 2002)

(applying Heck to claims similar to those raised here regarding a challenge to the

validity of a detainer imposed on a federal prisoner which resulted in his return to

TDCJ); Rose v. Texas Bd. of Pardons and Paroles, No. 6:08-cv-50, 2008 WL

2607340, at *1 (S.D. Tex. July 2, 2008) (dismissing civil rights claims challenging
                                           5
     Case 4:20-cv-01776 Document 13 Filed on 06/10/20 in TXSD Page 6 of 7




a parole detainer that had not been invalidated or set aside as required by the rule in

Heck). Accordingly, Avila’s claim of wrongful confinement must be dismissed with

prejudice at this time. See Johnson v. McElveen, 101 F.3d 423, 424 (5th Cir. 1996)

(explaining that claims barred by Heck are “dismissed with prejudice to their being

asserted again until the Heck conditions are met”); see also Randall v. Johnson, 227

F.3d 300, 301 (5th Cir. 2000) (concluding that Heck continues to apply where a

prisoner challenges an expired sentence).

      B.     Loss of Personal Property

      Avila also contends that an officer or prison employee identified as Rosa

wrongfully destroyed items of his personal property at the Byrd Unit when Avila

returned to TDCJ in 2017. To the extent that Avila seeks compensatory damages

for the loss or wrongful destruction of his personal property, the Supreme Court has

held that a negligent, or even intentional, deprivation of property by prison officials

that is random and unauthorized does not rise to the level of a constitutional violation

or a cognizable claim under 42 U.S.C. § 1983 if state law provides an adequate post-

deprivation remedy. See Hudson v. Palmer, 468 U.S. 517, 533-34 (1984). Texas

provides a remedy for inmates who claim they have been deprived of property in an

unauthorized manner. See Myers v. Klevenhagen, 97 F.3d 91, 95 (5th Cir. 1996);

Marshall v. Norwood, 741 F.2d 761, 764 (5th Cir. 1984); Aguilar v. Chastain, 923

S.W.2d 740, 743-44 (Tex. Crim. App. 1996); see also Tex. Gov’t Code §§ 501.007,
                                            6
       Case 4:20-cv-01776 Document 13 Filed on 06/10/20 in TXSD Page 7 of 7




501.008. Because Texas provides an adequate post-deprivation remedy, Avila’s

claim that his property was wrongfully taken by the prison employee identified as

Rosa has no basis in federal law. See Murphy v. Collins, 26 F.3d 541, 543-44 (5th

Cir. 1994). For this reason, Avila’s claims concerning the loss of his personal

property will be dismissed as both frivolous and for failure to state a claim upon

which relief may be granted.

III.    CONCLUSION AND ORDER

        Accordingly, the Court ORDERS as follows:

           1. The civil action filed by Charles Anthony Avila is DISMISSED with
              prejudice pursuant to 28 U.S.C. § 1915(e)(2)(B) as frivolous and for
              failure to state a claim upon which relief may be granted.

           2. Avila’s motion to transfer venue [Doc. # 12] is DENIED.

        The Clerk’s Office will provide a copy of this order to the plaintiff.

                                      June 10
        SIGNED at Houston, Texas on _____________________________, 2020.



                                  _____________________________________
                                             NANCY F. ATLAS
                                  SENIOR UNITED STATES DISTRICT JUDGE

                                              NAN Y F. ATLAS
                                     SENIOR UNI   STATES DISTRICT JUDGE




                                            7
